Exhibit 10.8

FIDELITY BANK
SALARY CONTINUATION AGREEMENT


This SALARY CONTINUATION AGREEMENT (this “Agreement”) is entered into as of
December 23, 2014 by and between Fidelity Bank, a Georgia-chartered bank (the
“Bank”), and H. Palmer Proctor, Jr., an executive of the Bank (the “Executive”).


WHEREAS, the Executive has contributed substantially to the Bank’s success and
the Bank desires that the Executive continue in its employ,


WHEREAS, to encourage the Executive to remain an employee, the Bank is willing
to provide to the Executive salary continuation benefits payable from the Bank’s
general assets,


WHEREAS, as of the date of this Agreement none of the conditions or events
included in the definition of the term “golden parachute payment” that is set
forth in section 18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 C.F.R. 359.1(f)(1)(ii)] exists or, to the best knowledge of
the Bank, is contemplated insofar as the Bank is concerned, and


WHEREAS, the parties hereto intend that this Agreement shall be considered an
unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Executive, and to be considered a nonqualified benefit plan for
purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Executive is fully advised of the Bank’s financial status.


NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.


Article 1
Definitions


1.1    “Accrual Balance” means the liability that should be accrued by the Bank
under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Financial Accounting
Standards Board ASC 710-10-30 (formerly known as Accounting Principles Board
Opinion No. 12, as amended by Statement of Financial Accounting Standards No.
106), and the calculation method and discount rate specified hereinafter. The
discount rate means the rate used by the Plan Administrator for determining the
Accrual Balance. In its sole discretion, the Plan Administrator may adjust the
discount rate to maintain the rate within reasonable standards according to
GAAP.


1.2    “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 4.


1.3    “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Executive completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.

1



--------------------------------------------------------------------------------

Exhibit 10.8



1.4    “Change in Control” means a change in control as defined in Internal
Revenue Code section 409A and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, applying the
percentage threshold specified in each of paragraphs (a) through (c) of this
section 1.4 or the related percentage threshold specified in section 409A and
rules, regulations, and guidance of general application thereunder, whichever is
greater –


(a)    Change in ownership: a change in ownership occurs on the date any one
person or group accumulates ownership of the stock of Fidelity Southern
Corporation, a Georgia corporation of which the Bank is a wholly owned
subsidiary, constituting more than 50% of the total fair market value or total
voting power of Fidelity Southern Corporation stock,


(b)    Change in effective control: (x) any one person, or more than one person
acting as a group, acquires within a 12-month period ownership of Fidelity
Southern Corporation stock possessing 30% or more of the total voting power of
Fidelity Southern Corporation stock, or (y) a majority of the board of directors
of Fidelity Southern Corporation is replaced during any 12-month period by
directors whose appointment or election is not endorsed in advance by a majority
of Fidelity Southern Corporation’s board of directors, or


(c)    Change in ownership of a substantial portion of assets: a change in the
ownership of a substantial portion of assets occurs if in a 12-month period any
one person, or more than one person acting as a group, acquires from Fidelity
Southern Corporation assets having a total gross fair market value equal to or
exceeding 40% of the total gross fair market value of all of the assets of
Fidelity Southern Corporation immediately before the acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of Fidelity Southern Corporation or the value of the assets being
disposed of, determined without regard to any liabilities associated with the
assets.


1.5    “Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued thereunder by the
Department of the Treasury.


1.6    “Disability” means, because of a medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least 12 months, (x) the
Executive is unable to engage in any substantial gainful activity, or (y) the
Executive is receiving income replacement benefits for a period of at least
three months under an accident and health plan of the employer. Medical
determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank. Upon request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.


1.7    “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, or Termination with
Cause.


1.8    “Effective Date” means January 1, 2015.


1.9    “Normal Retirement Age” means age 65.

2



--------------------------------------------------------------------------------

Exhibit 10.8

1.10    “Intentional” for purposes of this Agreement, no act or failure to act
on the part of the Executive shall be deemed to have been intentional if it was
due primarily to an error in judgment or negligence. An act or failure to act on
the Executive’s part shall be considered intentional if it is not in good faith
and if it is without a reasonable belief that the action or failure to act is in
the best interests of the Bank. Any act or failure to act based upon authority
granted by resolutions duly adopted by the board of directors or based upon the
advice of counsel for the Bank or counsel for Fidelity Southern Corporation
shall be conclusively presumed to be in good faith and in the Bank’s best
interests.


1.11    “Plan Administrator” means the plan administrator described in Article
8.


1.12    “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year.


1.13    “Separation from Service” means separation from service as defined in
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including termination for any reason of the Executive’s service as an executive
and independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, other than because of a leave of absence approved
by the Bank or the Executive’s death. For purposes of this Agreement, if there
is a dispute about the employment status of the Executive or the date of the
Executive’s Separation from Service, the Bank shall have the sole and absolute
right to decide the dispute unless a Change in Control shall have occurred.


1.14    “Termination with Cause” and “Cause” shall have the same meaning
specified in any employment or severance agreement existing on the date hereof
or entered into after the date of this Agreement by the Executive and the Bank.
If the Executive is not a party to a severance or employment agreement
containing a definition of termination for cause, Termination with Cause means
the Bank terminates the Executive’s employment as a result of –


(a)    an intentional act of fraud, embezzlement, or theft by the Executive in
the course of employment, or


(b)    intentional violation of any law or significant policy of the Bank that,
in the Bank’s sole judgment, has an adverse effect on the Bank, or


(c)    gross negligence, insubordination, disloyalty, or dishonesty in the
performance of duties, or


(d)    intentional wrongful damage to the business or property of the Bank,
including without limitation the Bank’s reputation, which in the Bank’s sole
judgment causes material harm to the Bank, or


(e)    removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

3



--------------------------------------------------------------------------------

Exhibit 10.8

(f)    conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for seven consecutive days or more,
or


(g)    intentional wrongful disclosure of secret processes or confidential
information of the Bank, which in the Bank’s sole judgment causes material harm
to the Bank, or


(h)    the occurrence of any event that results in the Executive being excluded
from coverage, or having coverage limited for the Executive as compared to other
executives of the Bank, under the Bank’s blanket bond, fidelity, or directors’
and officers’ insurance policy covering its directors, officers, or employees.


Article 2
Benefit Payment


2.1    Normal Retirement. Unless Separation from Service or a Change in Control
occurs before Normal Retirement Age, when the Executive attains Normal
Retirement Age the Bank shall pay to the Executive the benefit described in this
section 2.1 instead of any other benefit under this Agreement. If this Agreement
terminates under Article 5 no benefit shall be paid.


2.1.1    Amount of benefit. The annual benefit under this section 2.1 is
$300,000.


2.1.2    Payment of benefit. The Bank shall pay the annual benefit to the
Executive in 12 equal monthly installments on the first day of the month,
beginning with the month immediately after the month in which the Executive
attains Normal Retirement Age. The Normal Retirement annual benefit shall be
paid to the Executive in monthly installments for 180 months.


2.2    Early Termination. Unless a Change in Control shall have previously
occurred, upon Early Termination the Bank shall pay to the Executive the benefit
described in this section 2.2 instead of any other benefit under this Agreement.
If the Executive’s Separation from Service is a Termination with Cause no
benefit shall be paid.


2.2.1    Amount of benefit. The benefit is the fixed amount that fully amortizes
the Accrual Balance existing at the end of the month immediately before the
month in which Separation from Service occurs, amortizing that Accrual Balance
over 180 months and taking into account interest at the discount rate or rates
established by the Plan Administrator.


2.2.2    Payment of benefit. The Bank shall pay the benefit to the Executive in
equal monthly installments on the first day of the month, beginning with the
later of (x) the seventh month after the Executive’s Separation from Service, or
(y) the month immediately after the month in which the Executive attains Normal
Retirement Age. The benefit shall be paid to the Executive in monthly
installments for 180 months.


2.3    Disability. Unless a Change in Control shall have previously occurred,
upon Separation from Service because of Disability before Normal Retirement Age
the Bank shall pay to

4



--------------------------------------------------------------------------------

Exhibit 10.8

the Executive the benefit described in this section 2.3 instead of any other
benefit under this Agreement.


2.3.1    Amount of benefit. The benefit is the fixed amount that fully amortizes
the Accrual Balance existing at the end of the month immediately before the
month in which Separation from Service occurs, amortizing that Accrual Balance
over 180 months and taking into account interest at the discount rate or rates
established by the Plan Administrator.


2.3.2    Payment of benefit. The Bank shall pay the benefit to the Executive in
equal monthly installments on the first day of the month, beginning with the
later of (x) the seventh month after the Executive’s Separation from Service, or
(y) the month immediately after the month in which the Executive attains Normal
Retirement Age. The benefit shall be paid to the Executive in monthly
installments for 180 months.


2.4    Change in Control. If a Change in Control occurs after the date of this
Agreement but before Normal Retirement Age and before Separation from Service,
the Bank shall pay to the Executive the benefit described in this section 2.4
instead of any other benefit under this Agreement.


2.4.1    Amount of benefit. The benefit under this section 2.4 is the Accrual
Balance existing on the date the Change in Control occurs.


2.4.2    Payment of benefit. The Bank shall pay the Change-in-Control benefit
under section 2.4 of this Agreement to the Executive in one lump sum on the date
the Change in Control occurs. If the Executive receives the benefit under this
section 2.4 because of the occurrence of a Change in Control, the Executive
shall not be entitled to claim additional benefits under section 2.4 if an
additional Change in Control occurs thereafter, and the Executive likewise shall
not be entitled to any benefits under sections 2.1, 2.2, or 2.3. Payment of the
Change-in-Control benefit shall fully discharge the Bank from all obligations
under this Agreement, except the legal fee reimbursement obligation under
section 7.13.


2.5    Lump-sum Payment of Normal Retirement Benefit, Early Termination Benefit,
or Disability Benefit Being Paid to the Executive when a Change in Control
Occurs. If when a Change in Control occurs the Executive is receiving the
benefit under section 2.1, the Bank shall pay the remaining salary continuation
benefits to the Executive in a single lump sum on the date of the Change in
Control. If when a Change in Control occurs the Executive is receiving or is
entitled at Normal Retirement Age to receive the benefit under sections 2.2 or
2.3, the Bank shall pay the remaining salary continuation benefits to the
Executive in a single lump sum on the later of (x) the date of the Change in
Control or (y) the first day of the seventh month after the month in which the
Executive’s Separation from Service occurs. The lump-sum payment due to the
Executive as a result of a Change in Control shall be an amount equal to the
Accrual Balance amount corresponding to the particular benefit when the Change
in Control occurs.


2.6    Annual Benefit Statement. As promptly as practicable after the end of
each Plan Year, the Plan Administrator shall provide or cause to be provided to
the Executive an annual benefit statement showing benefits payable or
potentially payable to the Executive under this Agreement. Each annual benefit
statement shall supersede the previous year’s annual benefit statement. If there
is a contradiction between this Agreement and the annual benefit statement
concerning the amount of

5



--------------------------------------------------------------------------------

Exhibit 10.8

a particular benefit payable or potentially payable to the Executive under
sections 2.1, 2.2, 2.3, 2.4, or 2.5, the amount of the benefit determined under
this Agreement shall control.


2.7    Savings Clause Relating to Compliance with Code Section 409A. Despite any
contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under Article 2 of this Agreement will result in
additional tax or interest to the Executive because of section 409A, the
Executive will not be entitled to the payments under Article 2 until the
earliest of (x) the date that is at least six months after termination of the
Executive’s employment for reasons other than the Executive’s death, (y) the
date of the Executive’s death, or (z) any earlier date that does not result in
additional tax or interest to the Executive under section 409A. If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Bank shall reform the provision. However, the Bank shall
maintain to the maximum extent practicable the original intent of the applicable
provision without subjecting the Executive to additional tax or interest, and
the Bank shall not be required to incur any additional compensation expense as a
result of the reformed provision.


2.8    One Benefit Only. Despite anything to the contrary in this Agreement, the
Executive and Beneficiary are entitled to one benefit only under this Agreement,
which shall be determined by the first event to occur that is dealt with by this
Agreement. Except as provided in Article 3, subsequent occurrence of events
dealt with by this Agreement shall not entitle the Executive or Beneficiary to
other or additional benefits under this Agreement.


Article 3
Death Benefits


3.1    Death During Active Service. Except as provided in section 5.2, if the
Executive dies in active service to the Bank before Normal Retirement Age, at
the Executive’s death the Executive’s Beneficiary shall be entitled to an amount
in cash equal to the Accrual Balance existing at the Executive’s death, unless
the Change-in-Control benefit shall have been paid to the Executive under
section 2.4 or unless a Change-in-Control payout shall have occurred under
section 2.5. No benefit shall be paid under this section 3.1 if the
Change-in-Control benefit shall have been paid to the Executive under section
2.4 or if a Change-in-Control payout shall have occurred under section 2.5. If a
benefit is payable to the Executive’s Beneficiary, the benefit shall be paid in
a single lump sum 90 days after the Executive’s death. However, no benefits
shall be paid or payable under this Agreement to the Executive, the Executive’s
Beneficiary, or the Executive’s estate if this Agreement terminates under
Article 5.


3.2    Death after Normal Retirement Age or After Separation from Service. If
the Executive dies after Normal Retirement Age or after Separation from Service
and at death the Executive is entitled to the section 2.1 Normal Retirement Age
benefit, the section 2.2 Early Termination benefit, or the section 2.3
Disability benefit, at the Executive’s death the Executive’s Beneficiary shall
be entitled to an amount in cash equal to the Accrual Balance existing at the
time of the Executive’s death, unless the Change-in-Control benefit shall have
been paid to the Executive under section 2.4 or unless a Change-in-Control
payout shall have occurred under section 2.5. No benefit shall be paid if the
Change-in-Control benefit shall have been paid to the Executive under section
2.4 or if a Change-in-Control payout shall have occurred under section 2.5. If
the

6



--------------------------------------------------------------------------------

Exhibit 10.8

Executive’s Separation from Service is a Termination with Cause no benefit shall
be paid. If a benefit is payable to the Executive’s Beneficiary, the benefit
shall be paid in a single lump sum 90 days after the Executive’s death. However,
no benefits shall be paid or payable under this Agreement to the Executive, the
Executive’s Beneficiary, or the Executive’s estate if this Agreement terminates
under Article 5.


Article 4
Beneficiaries


4.1    Beneficiary Designations. The Executive shall have the right to designate
at any time a Beneficiary to receive at the Executive’s death any benefits
payable under this Agreement. The Beneficiary designated under this Agreement
may be the same as or different from the beneficiary designation under any other
benefit plan of the Bank in which the Executive participates.


4.2    Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.


4.3    Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted, and acknowledged in writing by the
Plan Administrator or its designated agent.


4.4    No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse, the benefit payments shall be made to the
personal representative of the Executive’s estate.


4.5    Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.





7



--------------------------------------------------------------------------------

Exhibit 10.8

Article 5
General Limitations


5.1    Termination with Cause. Despite any contrary provision of this Agreement,
the Bank shall not pay any benefit under this Agreement and this Agreement shall
terminate if Separation from Service is a Termination with Cause.


5.2    Suicide or Misstatement. The Bank shall not pay any benefit under this
Agreement if the Executive commits suicide within two years after the date of
this Agreement or if the Executive makes any material misstatement of fact on
any application or resume provided to the Bank or on any application for
benefits provided by the Bank.


5.3    Removal. If the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order.


5.4    Default. Despite any provision of this Agreement to the contrary, if the
Bank is in “default” or “in danger of default,” as those terms are defined in
section 3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all
obligations under this Agreement shall terminate.


5.5    FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, when the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Federal Deposit Insurance
Act section 13(c). 12 U.S.C. 1823(c). Rights of the parties that have already
vested shall not be affected, however.


Article 6
Claims and Review Procedures


6.1    Claims Procedure. Any person who has not received benefits under this
Agreement that he or she believes should be paid (the “claimant”) shall make a
claim for benefits as follows.


6.1.1    Initiation – written claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If the
claim relates to the contents of a notice received by the claimant, the claim
must be made within 60 days after the notice was received by the claimant. All
other claims must be made within 180 days after the date of the event that
caused the claim to arise. The claim must state with particularity the
determination desired by the claimant.


6.1.2    Timing of Plan Administrator response. The Plan Administrator shall
respond to the claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, before the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special

8



--------------------------------------------------------------------------------

Exhibit 10.8

circumstances and the date by which the Plan Administrator expects to render its
decision.


6.1.3    Notice of decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of the
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth –


(a)
The specific reasons for the denial,

(b)
A reference to the specific provisions of this Agreement on which the denial is
based,

(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

(d)
An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

(e)
A statement of the claimant’s right to bring a civil action under ERISA section
502(a) after an adverse benefit determination on review.



6.2    Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial, as follows.


6.2.1    Initiation – written request. To initiate the review, the claimant must
file with the Plan Administrator a written request for review within 60 days
after receiving the Plan Administrator’s notice of denial.


6.2.2    Additional submissions – information access. The claimant shall then
have the opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the Plan
Administrator shall also provide the claimant reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.


6.2.3    Considerations on review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether the information was
submitted or considered in the initial benefit determination.


6.2.4    Timing of Plan Administrator response. The Plan Administrator shall
respond in writing to the claimant within 60 days after receiving the request
for review. If the Plan Administrator determines that special circumstances
require additional time for processing the claim, the Plan Administrator can
extend the response period by an additional 60 days by notifying the claimant in
writing before the end of the initial 60-day period that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.



9



--------------------------------------------------------------------------------

Exhibit 10.8

6.2.5    Notice of decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:


(a)
The specific reasons for the denial,

(b)
A reference to the specific provisions of the Agreement on which the denial is
based,

(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

(d)
A statement of the claimant’s right to bring a civil action under ERISA section
502(a).



Article 7
Miscellaneous


7.1    Amendments and Termination. This Agreement may be amended solely by a
written agreement signed by the Bank and by the Executive. This Agreement may be
terminated by the Bank without the Executive’s consent. Unless Article 5
provides that the Executive is not entitled to payment or unless when
termination occurs the Executive has already received payment of benefits under
this Agreement, the Bank must pay the Accrual Balance in a single lump sum to
the Executive if the Bank terminates this Agreement. The lump-sum termination
payment shall be made to the Executive on the first day of the thirteenth month
after the month in which the Bank terminates this Agreement. If the Executive
would attain Normal Retirement Age within that 12-month period, however, the
Bank’s termination of this Agreement shall be ineffective and shall be
disregarded, and in that case the Executive’s entitlement to the Accrual Balance
or any other benefits under this Agreement shall be determined under Article 2.


7.2    Binding Effect. This Agreement shall bind the Executive, the Bank, and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.


7.3    No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee or interfere with the
Executive’s right to terminate employment at any time.


7.4    Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.


7.5    Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Bank to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Bank would be required to perform this Agreement had no
succession occurred.



10



--------------------------------------------------------------------------------

Exhibit 10.8

7.6    Tax Withholding. The Bank shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.


7.7    Applicable Law. This Agreement and all rights hereunder shall be governed
by the laws of the State of Georgia, except to the extent preempted by the laws
of the United States of America.


7.8    Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay benefits. Rights to
benefits are not subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive’s life is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.


7.9    Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive concerning the subject matter. No rights are granted
to the Executive under this Agreement other than those specifically set forth.


7.10    Severability. If any provision of this Agreement is held invalid, the
invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, invalidity shall not affect the remainder of the provision
not held invalid and the remainder of the provision, together with all other
provisions of this Agreement, shall continue in full force and effect to the
full extent consistent with law.


7.11    Headings. Caption headings and subheadings herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Agreement.


7.12    Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, or delivered by email to the following
addresses or to such other address as either party may designate by like notice.
Unless otherwise changed by notice, notice shall be properly addressed to the
Executive if addressed to the postal address or electronic mail address of the
Executive on the books and records of the Bank at the time of the delivery of
notice, and properly addressed to the Bank if addressed to the Board of
Directors, Fidelity Bank, 3490 Piedmont Road NE, Atlanta, Georgia 30305.


7.13    Payment of Legal Fees. (a) The Bank agrees to pay or reimburse the
Executive promptly as incurred, to the full extent permitted by law, all legal
fees and expenses which the Executive may reasonably incur as a result of any
contest (regardless of the outcome thereof unless a court of competent
jurisdiction determines that the Executive acted in bad faith in initiating the
contest) by the Bank, any affiliated entity controlling, controlled by, or under
common control with the Bank, the Executive or others regarding the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in section 7872 (f)(2)(A) of
the Code; provided, however, that

11



--------------------------------------------------------------------------------

Exhibit 10.8

the reasonableness of the fees and expenses must be determined by an independent
arbitrator, using standard legal principles, mutually agreed upon by the Bank
and the Executive in accordance with rules set forth by the American Arbitration
Association. Such payments and reimbursements shall be paid to the Executive or
on the Executive’s behalf on or by the next normal payroll payment date after
the Executive’s rights to such amounts are no longer in dispute; provided,
however, that if the Executive is a Specified Employee, as that term is defined
in Code section 409A, such payments shall not be made before the date that is
six months after the date of the Executive’s Separation from Service.


(b)    If there is any dispute between the Bank and the Executive, in the event
of the Executive’s Separation from Service by the Bank or by the Executive,
then, unless and until there is a final, nonappealable judgment by a court of
competent jurisdiction declaring that the Executive is not entitled to benefits
under this Agreement, the Bank will pay or cause to be paid all amounts, and
provide all benefits, to the Executive or the Executive’s Beneficiaries in the
event of the Executive’s death, that the Bank would be required to pay or
provide pursuant to this Agreement. The Bank will not be required to pay any
disputed amounts pursuant to this subsection except upon receipt of an
undertaking (which may be unsecured) by or on behalf of the Executive to repay
all such amounts to which the Executive is ultimately adjudged by such court not
to be entitled.


(c)    Despite any contrary provision within this Agreement however, the Bank
shall not be required to pay or reimburse the Executive’s legal expenses if
doing so would violate section 18(k) of the Federal Deposit Insurance Act [12
U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit Insurance Corporation [12
CFR 359.3].


Article 8
Administration of Agreement


8.1    Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the board or such committee or person as the board
appoints. The Executive may not be a member of the Plan Administrator. The Plan
Administrator shall have the discretion and authority to (x) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Agreement and (y) decide or resolve any and all questions
that may arise.


8.2    Agents. In the administration of this Agreement the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.


8.3    Binding Effect of Decisions. The decisions and actions of the Plan
Administrator concerning the administration, interpretation, and application of
the Agreement and the rules and regulations promulgated hereunder shall be final
and conclusive and binding upon all persons having any interest in the
Agreement. No Executive or Beneficiary shall be deemed to have a right, vested
or not vested, regarding the continued use of any previously adopted
assumptions, including but not limited to the discount rate and calculation
method described in section 1.1.



12



--------------------------------------------------------------------------------

Exhibit 10.8

8.4    Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.


8.5    Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.


IN WITNESS WHEREOF, the Executive and a duly authorized officer of the Bank have
executed this Salary Continuation Agreement as of the date first written above.


EXECUTIVE:
BANK:

Fidelity Bank
/s/ H. Palmer Proctor, Jr.
By: /s/ David R. Bockel

H. Palmer Proctor, Jr.
Major General (Ret) David R. Bockel

Chairman, Compensation Committee    

13

